TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00052-CV



                                  Anna Marie Casas, Appellant

                                                  v.

                                  Vencelao Laureano, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 247,727, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed her notice of appeal on January 23, 2015. On March 16 and 18, the

trial court clerk and court reporter informed us that appellant had not paid for the record and that

they had been informed that appellant intended to dismiss her appeal. On March 23, appellant’s

attorney confirmed that appellant did not wish to continue with her appeal, stating that he would file

a motion to dismiss with the Court. On April 13, after hearing nothing further, we sent counsel

notice that the record was overdue and that the appeal would be dismissed if we did not receive a

response by April 23. To date, counsel has not responded or filed a motion to dismiss. We therefore

dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                          __________________________________________

                                          David Puryear, Justice

Before Justices Puryear, Pemberton, and Bourland

Dismissed for Want of Prosecution

Filed: May 8, 2015




                                             2